Title: To John Adams from Daniel Hitchcock, 22 August 1776
From: Hitchcock, Daniel
To: Adams, John


     
      Worthy Sir
      Long Island Augst 22d 1776
     
     Your Favour of the third instant yesterday came safe to Hand, for which I thank You; am glad to hear that the Burden lying on Colonels of Contracting for Cloathing Arms &c. is removed by the Establishment of a Pay Master, tho I think if he is to purchase Cloathing it ought to be assertained what or whether he is to put on any, Profit on the Cloathing, and that to be under the Inspection of the Colonels or otherwise there will be great Impositions; I think if its properly regulated One Person may do the Business, Some Profit, I think will be necessary to allow him. I know tis extremely difficult, fully to satisfy your Constituents and the Army too; unhappy for both that the good Yeomanry think that all Money is centred in the Army; and the Army know that their Wages, on the Account of the Rise of every thing around them do not support them; we must look to your Councils to stear Us betwixt Cylla and Carybdis; it never will do to starve the Army, tho should think it not adviseable to raise Soldiers Wages, because if anything favourable should happen; you cant lower them again; a very large Bounty, say twenty Dollars, wou’d be much the most probable Way to raise an Army, and in fine certainly much the Cheapest; none have so great Reason to find fault as the Field Officers, whose Pay is not certainly adaquate to their Trouble. Am satisfied with Regard to the Advancement of Officers to the Southward, tis certainly right, that southern Brigades should have southern Generals; the hardest Pill is when one Colonel is put over anothers Head, of the same State, for Instance suppose Colo. Varnum should be promoted over Me, which I know he is constantly dogging the General to do; I should instantly resign, because I know my Character wou’d inevitably suffer in the State from whence we came. I think a Method might be hit upon, which wou’d satisfy the Colonels in Point of Honor, and the Field Officers with Regard to their Wages; and that is this; tis a well known Truth in the Army that the Lt. Colonels are in General, but the very Drones of the Army, they say that no Author has particularly pointed out their Duty, but that the whole Business of the Regiment is to be done by the Colonel and Major, and that the Lt. Colonel has nothing to do till the Colonel is killed or Absent. Now what I wou’d propose is this, that a new Rank be created of Brigadier Colonels, that these Brigadiers should have the Command of two or three Battalions only; that each Battalion shou’d have only two Field Officers, a Colonel Commandant, and a Lt. Colonel, who should act and perform the Duty of a Major; these two Officers wou’d do full as well as three; that the Pay of a Brigadier Colonel shou’d be Twenty five Pounds Lawful Money of N. England, with Nine Rations; a Colonel Commandant fifteen Pounds, and a Lt. Colonel Twelve Pounds like Money, the Rations of those as now established; if a Brigadier commanded two Battalions, the Wages of the Field Officers of the two Battalions, including the Brigadiers, woud amount to only five Pounds per Month more than what the Wages of the Field Officers of two Regiments do now; if he commanded three Battalions, the Wages would be five Pounds less; I think it might be done and every Colonel and Field Officer satisfied.
     I believe your late Promotions have not given much Disgust, tho abler Colonels than some of them might, I fancy, have been picked out of the Army, since your Resolutions have told Us, that Promotions shall not be by Succession.
     Am willing my Letter shou’d be exposed so far as it respects the new Modelling the Army. I indeed think its worth attending to, or at least something of the like kind, tho I wou’d not mean to dictate, but as you desired my Sentiments, I’ve freely given them; I believe twou’d take in the best Colonels in the Army.
     I am told that Letters by the Post to Members of Congress are franked, if not, wish you wou’d notify Me; for I dont think my Scrawls are worth Paying much for. With the greatest Respect, Am your most obedt. Hble Servt.
     
      Dan Hitchcock
     
    